Mr. Justice Gabbert
delivered the opinion of the court:
*450Plaintiff in error brought suit against defendant to recover the value of 7,468 shares of the capital stock of the Martin Drug Company, which he alleged belonged to his intestate, and had been converted by defendant to his own use. The complaint contained other averments, which it is unnecessary to mention as the gravamen of the action was the conversion of the stock. The defendant answered, denying the allegation of conversion, and, as an affirmative defense, set up the same plea of res adjudicata, as pleaded in the preceding case, No. 7415, 138 Pac. 1007. Plaintiff’s replication to this plea was the same as in that action. Motion for judgment on the pleadings was interposed by defendant, and sustained. The parties entered into the same stipulation mentioned in No. 7415, and the recitations in the record are the same as in that action. It is therefore apparent that the plea of res judicata was in issue by the pleadings, and the motion should not have been sustained, for the reasons given in No. 7415.
On the authority of that case the judgment of the district court is reversed and the cause remanded with directions to overrule the motion for judgment on the pleadings.

Judgment reversed.

Chiee Justice Musser and Mr. Justice Scott concur.